          Case 1:19-cv-03224-RJL Document 14 Filed 10/31/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CHARLES M. KUPPERMAN                 )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )  Civil Action No. 1:19-cv-3224 (RJL)
                                     )
UNITED STATES HOUSE OF               )
REPRESENTATIVES, et al.              )
                                     )
                  Defendants.        )

                                  NOTICE OF APPEARANCE

       Please take notice that Serena M. Orloff, United States Department of Justice, Civil

Division, Federal Programs Branch, hereby enters her appearance as counsel for Defendant Donald

J. Trump, in his official capacity as President of the United States.


Dated: October 31, 2019                            Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
                                                   Deputy Assistant Attorney General

                                                   JAMES J. GILLIGAN
                                                   Special Litigation Counsel

                                                   ELIZABETH J. SHAPIRO
                                                   Deputy Director

                                                   /s/ Serena Orloff
                                                   SERENA M. ORLOFF (CA Bar No. 260888)
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   Tel: (202) 305-0167
                                                   Fax: (202) 616-8470
Case 1:19-cv-03224-RJL Document 14 Filed 10/31/19 Page 2 of 2



                               serena.m.orloff@usdoj.gov

                               Counsel for President Trump




                            -2-
